                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


PATRICK ANTHONY RIBBING,

      Plaintiff,

v.                                                   Case No. 3:18cv412-RV-CJK

STATE OF FLORIDA, et al.,

     Defendants.
_______________________________/

                                      ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 18, 2018 (doc. 4). Plaintiff has been furnished a

copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No objections

have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                  Page 2 of 2

      2.    This case is DISMISSED WITH PREJUDICE for plaintiff’s failure to

state a claim upon which relief can be granted.

      3.    The clerk shall close the file.

      DONE AND ORDERED this 23rd day of October, 2018.


                            /s/ Roger Vinson
                            ROGER VINSON
                            SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv412-RV-CJK
